UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-7239


JONATHAN HENSLEE,

                Plaintiff - Appellant,

          v.

SINGLETON, Avery/Mitchell Correctional Officer,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Robert J. Conrad,
Jr., District Judge. (1:13-cv-00090-RJC)


Submitted:   November 20, 2014             Decided:   November 25, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jonathan Leigh Henslee, Appellant Pro Se.  Kimberly D. Grande,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jonathan Leigh Henslee seeks to appeal the district

court’s order denying Henslee’s motion for reconsideration of

the court’s order denying his motion for appointment of counsel.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).   The

order Henslee seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.   Accordingly, we

dismiss the appeal for lack of jurisdiction.    We deny as moot

Henslee’s motion to expedite and dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                       DISMISSED




                               2